DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive. On page 11 of the Remarks, Applicant argues that in view of the amendments all of the rejections under 35 U.S.C. 112 are now moot. The Remarks do not set forth arguments with respect to the particular issues raised in the previous office action.  While some issues raised have been addressed by amendment, others remain substantially unchanged and the rejections are restated accordingly below.    
On pages 12-23 of the Remarks, Applicant argues that the human mind is not equipped to perform the recitations of claim 1 and could not as a practical matter be performed entirely in a human’s mind.  The argument is not persuasive as it does not discuss any particular feature and instead makes a general statement that the steps as claimed cannot be so performed.  It is also noted that the information used for performing the steps (e.g. “intensity map”, “geographic information”) under the broadest reasonable interpretation need not be particularly complex so as to be beyond the abilities of the human mind. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning independent claims 1, 9, and 17, it is unclear what the “candidate point” is or represents.  The claims define it as “a point which is in the three-dimensional space and may affect the intensity of a signal from the target point”, the “three-dimensional space” in turn being “a space where the target point is projected”, the “target point” interpreted as a point included in an intensity map of an object observed by radar as claimed.  The claims also indicate that the “candidate point” is specified “based on a position of a target point and a shape of an observed object”.  What does it mean to “specify” such a point “based on” these factors in this context? Is that to say that the “candidate point” is a point from the observed object, i.e. a radar observed point in the intensity map and the invention “specifies” one of these for use in the claimed process?  Or rather is the “candidate point” some other point in space “specified”, e.g. by an undefined mathematical process, “based on” a “target point” and the (radar determined?) “shape” of the observed object?  Or further still, the specification appears to indicate that a “candidate point” may not be either of these but instead a point already existing in “model data”, this data not present in the claims.  For example, the specification teaches at [0073] and referring to Figure 4: “In the reference plane, a line ML is a cross-sectional line of a three-dimensional structure indicated by the model data 
Separately, it is not clear in context what it means that the selected “candidate point” itself “may affect the intensity of a signal from the target point”.  As a first matter, is this “signal from the target point” to be interpreted as a radar reflection? This is not clear if so. Further, the scope of “may affect the intensity” is unclear; how would one of ordinary skill in the art recognize if a given point “may” or “may not” have such an effect?  From the specification it appears that the most relevant disclosure concerns point Q3 of Figure 4.  Paragraph [0076] discloses: “However, since the point Q3 is shaded from the point S1 (is within a so- called radar shadow), contribution of an electromagnetic wave reflected at the point to a signal intensity indicated at the point P may be low. Therefore, candidate points to be extracted by the candidate point extraction unit 114 may be the points Q1, Q2, and Q4, except for the point Q3.”  
Concerning the “evaluation on reliability regarding the candidate point…”, the metes and bounds of such “evaluation…” are entirely unclear.  The claims are not clear as to what the “reliability” is that is being evaluated, only that it is vaguely “a value regarding a scattering characteristic with respect to a radio wave at the candidate point” or “a value regarding an effect of the candidate point on the signal from the target point”. What is the scope of “value(s) regarding” such a “characteristic” or “effect”, and what is the scope “evaluating” such? Further, what is the scope of the “information about a result of the evaluation” which is output? It is not clear what the “result” is and therefore it is also unclear what “information about a result” is.  The claims should be amended to recite a clear and distinct sequence of steps/functions which provide the candidate point specifying and the evaluation to arrive at the desired “information” that is output.
Claims 2-8, 10-14, and 18-22 depend on claims 1, 9, or 17 and are therefore likewise indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 9 recite(s) the limitations “specifying… a candidate point based on a position of a target point…” and “performing… evaluation on reliability regarding the candidate point…” While the claim is indefinite, these steps as best can be determined amount to choosing and analyzing “candidate point” data from pre-existing information, which amounts to a mental process and therefore an abstract idea. 
Having identified an abstract idea, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. 
The claim includes additional elements of “outputting information about a result of the evaluation” and “at least one processor” to perform the steps. The judicial exception is not integrated into a practical application because performance by “at least one processor” amounts to simply implementing the abstract idea using a computer as a tool and further, the generic output of information amounts to insignificant extra-solution activity. 
Likewise, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons; merely 
Claims 10-12 add a step of generating an image.  While the claim is indefinite, merely “generating an image” under the broadest reasonable interpretation may also be regarded as a mental process and part of the idea itself. 
Claim 13 adds a step of “specifying… the candidate point” which also amounts to a mental process and part of the idea together with the limitations of claim 9.  Also similar to claim 9, the step of outputting information on the candidate point specified does not integrate the exception into a practical application or amount to significantly more, such output amounting to insignificant extra solution activity. 
Claim 14 provides detail of information used in he exception and does not add any additional elements beyond the exception itself.
	Claims 17-22 are directed to a “non-transitory computer readable storage medium storing a program” which cause a computer to execute the steps of the method of claims 9-14, respectively.  As above, the claims are directed to an abstract idea which is not integrated into a practical application and is without significantly more because the claimed computer-readable storage medium likewise amounts to merely implementing the idea on a computer.   
Similarly, claims 1-8 set forth “an information processing device” and encompass the same abstract idea, the “device” including a memory and a “processor configured to perform operations” to execute the method of claims 9-14. As above, the claims are directed to an abstract idea which is not integrated into a practical application and is without significantly more because the generic computer components (memory and 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646